[Cite as State v. Minifee, 2013-Ohio-5132.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99780




                                       STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                   BRANDON MINIFEE
                                                        DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               DISMISSED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-498906

        BEFORE: S. Gallagher, P.J., Kilbane, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: November 21, 2013
FOR APPELLANT

Brandon Minifee, pro se
542-048
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, OH 44430


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Kristen L. Sobieski
         T. Allan Regas
Assistant Prosecuting Attorneys
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, P.J.:

       {¶1} Defendant Brandon Minifee appeals from the trial court’s denial of his

motion for resentencing filed on February 26, 2012.            For the following reasons,

Minifee’s current appeal is dismissed for lack of a final, appealable order.

       {¶2} In State v. Minifee, 8th Dist. Cuyahoga No. 91017, 2009-Ohio-3089

(“Minifee I”), this court reversed Minifee’s sentence on his felony murder and felonious

assault convictions because those two offenses were allied and subject to merger.

Although the state elected which conviction to proceed to sentencing on, the trial court

never resentenced Minifee pursuant to the Minifee I decision. The state conceded and

our review of the docket confirmed this error. Accordingly, there is no final sentencing

entry upon which Minifee can now appeal. See State v. Wilson, 129 Ohio St.3d 214,

2011-Ohio-2669, 951 N.E.2d 381, ¶ 13, citing State v. Whitfield, 124 Ohio St.3d 319,

2010-Ohio-2, 922 N.E.2d 182, ¶ 24 (noting that “the appellate court’s remand requires the

trial court to conduct a new sentencing hearing[, at which, the trial court must] * * *

‘merge the crimes into a single conviction for sentencing, * * * and impose a sentence

that is appropriate for the merged offense’”).

       {¶3} The appeal is dismissed for the lack of a final, appealable order, and the cause

is remanded to the trial court for the purposes of complying with this court’s Minifee I

mandate.

       It is ordered that appellee recover from appellant costs herein taxed.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
PATRICIA ANN BLACKMON, J., CONCUR